UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1393


ALESSANDRO GRAVINA,

                    Plaintiff - Appellant,

             v.

XAVIER BECERRA, Secretary, U.S. Department of Health and Human Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:19-cv-02993-PX)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dionna Maria Lewis, DISTRICT LEGAL GROUP, PLLC, Washington, D.C., for
Appellant. Jonathan F. Lenzner, Acting United States Attorney, Kelly M. Marzullo,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alessandro Gravina appeals the district court’s order granting summary judgment

in favor of the Secretary of the U.S. Department of Health and Human Services and

dismissing as untimely Gravina’s complaint filed pursuant to Title VII of the Civil Rights

Act of 1964 (Title VII), as amended, 42 U.S.C. §§ 2000e to 2000e-17. On appeal, Gravina

fails to challenge the dispositive portion of the district court’s order regarding the

timeliness of his complaint: namely, the court’s finding that the 90-day period in which

Gravina was required to file his complaint began on the presumptive date that he personally

received notice of his right to sue, regardless of when his attorney received the notice.

Accordingly, Gravina has waived review of the dispositive portion of the district court’s

order. See Adbul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 290 (4th Cir. 2018)

(“[C]ontentions not raised in the argument section of the opening brief are abandoned.”

(internal quotation marks omitted)). In any event, upon review, we discern no error in the

district court’s timeliness analysis. We therefore affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2